EXHIBIT 10.1
 
 
This Note, and any securities to be acquired upon the conversion of this Note,
have not been registered under the Securities Act of 1933, as amended, and may
not be sold, hypothecated or otherwise transferred or disposed of in the absence
of such registration, unless an exemption from the requirement of such
registration is available under the circumstances at the time obtaining and, if
required at the sole discretion of the Company, demonstrated by opinion of
counsel satisfactory to the Company.
 


EMPIRE PETROLEUM CORPORATION


Convertible Note Due February 1, 2012


$100,000.00


Tulsa, Oklahoma
February 1, 2011


FOR VALUE RECEIVED, EMPIRE PETROLEUM CORPORATION, a Delaware corporation (the
"Company"), promises to pay The Albert E. Whitehead Living Trust, or registered
assigns, the principal sum of ONE HUNDRED THOUSAND United States Dollars
($100,000.00) on February 1, 2012 (the "Due Date"), together with interest from
the date hereof on the unpaid balance of such principal amount from time to time
outstanding at the rate of 4% per annum.


Payments of principal and interest shall be made in such coin or currency of the
United States of America as at the time of payment is legal tender for the
payment of public and private debts, by check mailed and addressed to the
registered holder thereof at the address shown in the register maintained by the
Company for such purpose or, at the option of the holder hereof, in such manner
and at such place in the United States of America acceptable to the Company as
the holder hereof shall have designated to the Company in writing.


1. Definitions. As used herein, unless the context otherwise requires, the
following terms have the following respective meanings:


(a) "Common Stock" shall mean (i) the Common Stock, par value $.001, of the
Company, (ii) any stock into which such Common Stock shall have been changed or
any stock resulting from any reclassification of such Common Stock, (iii) all
other stock of any class or classes (however designated) of the Company, the
holders of which have the right, without limitation as to amount, either to all
or to a share of the balance of current dividends and liquidating dividends
after the payment of dividends and distributions of any shares entitled to
preference, (iv) other securities of the Company or of any other person
(corporate or otherwise) which the holders of this Note at any time shall be
entitled to receive, or shall have received, upon the conversion of this Note,
in lieu of or in addition to Common Stock, and (v) other securities which at any
time shall be issuable or shall have been issued to holders of Common Stock in
exchange for, in addition to or in replacement of, Common Stock pursuant to
Section 5 hereof or otherwise.
 
 

--------------------------------------------------------------------------------

 


(b) "Company" includes any corporation which shall succeed to or assume the
obligations of the Company hereunder in compliance with Section 5 hereof.


(c) "Conversion Price" shall mean $0.1000 per share for each share of Common
Stock.


(d) "Pro Forma Dilution Price" shall have the meaning specified in section 4.l.


2. Conversion of Note.


2.l. Conversion. This Note may be converted at any time prior to the Due Date by
the holder hereof, in whole or in part (but not as to less than 100 shares of
Common Stock unless this Note entitles the holder to convert this Note into less
than 100 shares of Common Stock), into that number of shares as shall be
obtained by dividing the principal amount hereof to be so converted by the
Conversion Price, on any business day, by surrender of this Note, with the form
of conversion at the end hereof (or a reasonable facsimile thereof) duly
executed by such holder, to the Company at its office in Tulsa, Oklahoma, or at
the office or agency, if any, maintained for such purpose pursuant to Section
11, designating the amount of principal hereof to be converted. Such holder
shall thereupon be entitled to receive the number of shares of Common Stock,
determined as provided in Section 4.l, and the accrued and unpaid interest to
and including the date of surrender on the principal amount of the Note so
converted. Notwithstanding anything to the contrary herein, if the Company
elects to prepay all or a portion of this Note pursuant to Section 3 hereof, the
right to convert the portion of the Note to be prepaid shall expire unless
exercised prior to the close of business on the business day preceding the
Prepayment Date (as defined in Section 3).


2.2 When Conversion Effective. Each conversion of this Note shall be deemed to
have been effected immediately prior to the close of business on the business
day on which this Note shall have been surrendered to the Company as provided in
section 2.l or as soon thereafter as compliance with section 2.5 shall have been
completed. At such time, the person or persons in whose name or names any
certificate or certificates for shares of Common Stock shall be issuable upon
such conversion shall be deemed to have become the holder or holders of record
thereof.


2.3 Delivery of Stock Certificates, etc. As soon as practicable after the
conversion of this Note in full or in part, the Company at its expense
(including the payment by it of any applicable issue taxes) will cause to be
issued in the name of and delivered to the holder hereof, or (subject to the
restrictions on transfer referenced in the legend at the head of this Note and
to Section 2.5 hereof) as such holder (upon payment by such holder of any
applicable transfer taxes) may direct:


(a) a certificate or certificates for the number of full shares of Common Stock
to which such holder shall be entitled upon such conversion plus, in lieu of any
fractional share to which such holder would otherwise be entitled, cash in an
amount equal to the portion of the Conversion Price representing such fractional
share; and
 
 

--------------------------------------------------------------------------------

 


(b) in case such conversion is in part only, a new Note of like tenor, in a
principal amount equal to the principal amount hereof minus the principal amount
of this Note converted as provided in Section 2.1.


2.4. Company to Reaffirm Obligations. The Company will, at the time of each
conversion of this Note, upon the request of the holder hereof, acknowledge in
writing its continuing obligation to afford to such holder all rights to which
such holder shall continue to be entitled after such conversion in accordance
with the terms of this Note, provided that if the holder of this Note shall fail
to make any such request, such failure shall not affect the continuing
obligation of the Company to afford such rights to such holder.


2.5 Securities Act Compliance. At the time this Note is converted pursuant to
section 2.l, if the Company has been directed to issue a certificate or
certificates for shares of Common Stock to a person or entity other than the
holder hereof, at the request of the Company, the holder hereof shall deliver to
the Company (at the holder's expense) an opinion of counsel, in form and content
reasonably satisfactory to the Company, to the effect that the issuance by the
Company of the shares of Common Stock pursuant to the terms of this Note does
not require registration under the Securities Act of 1933, as amended (the
"Act").


3. Prepayment of Note. From and after the date of this Note, the outstanding
principal amount of this Note may be prepaid by the Company, in whole or in
part, on written notice from the Company to the holder hereof specifying the
date of prepayment ("Prepayment Date"), which shall be no less than thirty (30)
calendar days from the date of notice. On the Prepayment Date, upon receipt of
the original Note, the Company shall pay to the holder of this Note the
principal amount to be prepaid plus accrued and unpaid interest thereon to and
including the Prepayment Date. Notwithstanding anything to the contrary herein,
all rights of the Company to prepay this Note are subject to the rights of the
holder hereof to convert such Note in accordance with section 2.1 hereof, which
are exercised prior to the close of business on the business day preceding the
Prepayment Date. After the close of business on the Prepayment Date, any portion
of the principal amount of this Note which has been prepaid or which upon
surrender of the original Note is to be repaid in accordance with this Section 3
shall cease to accrue interest and all rights of the holder thereof with respect
to such prepaid principal amount shall cease on such date, except the right to
receive the amount payable hereunder on presentation and surrender of the
original Note. In the event of a prepayment hereunder by the Company of less
than the entire principal amount of this Note, then promptly upon such partial
prepayment, the Company shall issue and deliver to the holder hereof a new Note,
of like tenor hereto, equal in principal amount to the unpaid principal amount
of this Note.


4. Adjustment of Common Stock Issuable Upon Conversion.


4.l. General; Pro Forma Dilution Price. The number of shares of Common Stock
which the holder of this Note shall be entitled to receive upon the conversion
hereof shall be determined by multiplying the number of shares of Common Stock
which would otherwise (but for the provisions of this section) be issuable upon
such conversion, by the fraction of which (a) the numerator is the Conversion
Price and (b) the denominator is the Pro Forma Dilution Price (as defined below
in this section 4.l) in effect on the date of such conversion. The "Pro Forma
 
 

--------------------------------------------------------------------------------

 
Dilution Price" per share of Common Stock shall initially be the Conversion
Price and shall be adjusted and readjusted from time to time as provided in this
section (and, as so adjusted or readjusted, shall remain in effect until a
further adjustment or readjustment thereof is required by this section),
provided, that the Company shall not be required to make any adjustments
required by this section, if the amount of such adjustment would be less than
$1.00, but in such case any adjustment that would otherwise be required then to
be made shall be carried forward and shall be made at the time of and together
with the next subsequent adjustments, which, together with any adjustment or
adjustments so carried forward, shall amount to at least $1.00 per share.


4.2. Adjustment of Pro Forma Dilution Price. In case the Company shall declare,
order, pay or make a dividend or other distribution (including, without
limitation, any distribution of other or additional stock or other securities or
property by way of dividend or spinoff, reclassification, recapitalization or
similar corporate rearrangement) on the Common Stock other than a dividend
payable in cash or other property and declared out of earned surplus of the
Company, then, and in each such case, the Pro Forma Dilution Price shall,
immediately after the close of business on the record date fixed for the
determination of holders of any class of securities entitled to receive such
dividend or distribution, be reduced or increased to a price (calculated to the
nearest cent, a half cent being considered a full cent) determined by dividing


(x) an amount equal to


(i) the product obtained by multiplying the number of shares of Common Stock
outstanding immediately prior to the close of business on such record date by
the Pro Forma Dilution Price in effect at such time,


minus


(ii) the aggregate amount of such dividend or distribution (dividends or
distributions of property other than cash being valued at the fair market value
of such property as determined in good faith by the board of directors of the
Company),


by


(y) the number of shares of Common Stock outstanding at the close of business on
such record date, provided that, for the purposes of this section 4.2, treasury
shares shall not be deemed to be outstanding; and provided, further, that in no
event shall the effect of this section 4.2 result in a price to be paid upon
actual conversion of this Note which is greater than the Conversion Price, as
adjusted in the manner provided in section 4.3.


4.3. Stock Dividends, Stock Splits, etc. In case the Company at any time or from
time to time shall declare or pay any dividend on the Common Stock payable in
Common Stock or effect a subdivision of the outstanding shares of Common Stock
into a greater number of shares of Common Stock (by reclassification or
otherwise), the Pro Forma Dilution Price in effect immediately prior to such
dividend shall, as of the opening of business on the date of payment of such
dividend, be proportionately decreased.
 
 

--------------------------------------------------------------------------------

 


4.4. Adjustments for Combinations, etc. In case the outstanding shares of Common
Stock shall be combined or consolidated, by reclassification or otherwise, into
a lesser number of shares of Common Stock, the Pro Forma Dilution Price in
effect immediately prior to such combination or consolidation shall,
concurrently with the effectiveness of such combination or consolidation, be
proportionately increased.


5. Adjustments for Consolidation, Merger, Reorganization, etc. In case the
Company, after the date of this Note, (a) shall consolidate with or merge into
any other person and shall not be the continuing or surviving corporation of
such consolidation or merger, or (b) shall permit any other person to
consolidate with or merge into the Company and the Company shall be the
continuing or surviving person but, in connection with such consolidation or
merger, the Common Stock shall be changed into or exchanged for stock or other
securities or property of any other person, or (c) shall effect a capital
reorganization or reclassification of the Common Stock, then, and in each such
case, proper provision shall be made so that, on the terms and in the manner
provided in section 4, the holder of this Note, upon the conversion hereof at
any time after the consummation of such consolidation, merger, reorganization or
reclassification, shall be entitled to receive, in lieu of the Common Stock
issuable upon such conversion prior to such consummation, the stock and other
securities and property to which such holder would have been entitled upon such
consummation if such holder had so converted this Note immediately prior
thereto, subject to adjustments (subsequent to such corporate action) as nearly
equivalent as possible to the adjustments provided for in section 4.


6. No Dilution or Impairment. The Company (a) will not permit the par value of
any shares of stock receivable upon the conversion of this Note to exceed the
amount payable therefor upon such conversion, (b) will take all such action as
may be necessary or appropriate in order that the Company may validly and
legally issue fully paid and non-assessable shares of stock upon the conversion
of this Note from time to time outstanding, and (c) will not consolidate with or
merge into any other person where the Company is not the continuing or surviving
person, or permit any other person to consolidate with or merge into the Company
where the Company is the continuing or surviving person if, in connection with
such consolidation or merger, the Common Stock then issuable upon the conversion
of this Note shall be changed into or exchanged for stock or other securities or
property of any other person, unless, the continuing or surviving entity after
such consolidation or merger or the entity issuing or distributing such stock or
other securities or property, as the case may be, shall expressly assume in
writing and be bound by all the terms of this Note.


7. Report as to Adjustments. In case of any adjustment or readjustment in the
shares of Common Stock issuable upon the conversion of this Note, the Company at
its expense will promptly compute such adjustment or readjustment in accordance
with the terms of this Note and will prepare a report, certified by the
principal financial officer of the Company setting forth such adjustment or
readjustment and showing, in detail, the facts upon which such adjustment or
readjustment is based, including a statement of (a) the number of shares of
Common Stock outstanding or deemed to be outstanding and (b) the Pro Forma
Dilution Price in effect as adjusted and readjusted (if required by section 4)
on account thereof. The Company will forthwith mail a copy of each such report
to the holder of this Note, and will, upon the written request at any time of
the holder of this Note, furnish to such holder a like report setting forth the
Pro Forma Dilution Price at the time in effect and showing how it was
calculated.
 
 

--------------------------------------------------------------------------------

 


8. Notices of Record Date, etc. In the event of


(a) any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a regular cash dividend payable out of
earned surplus at the same rate as that applicable to the most recent such
dividend, notice of which has been given pursuant to this section 8) or other
distribution, or any right to subscribe for, purchase or otherwise acquire any
shares of stock of any class or any other securities or property, or to receive
any other right, or


(b) any capital reorganization of the Company, any reclassification or
recapitalization of the capital stock of the Company or any transfer of all or
substantially all the assets of the Company to any other person or any
consolidation or merger involving the Company and any other person, or


(c) any voluntary or involuntary dissolution, liquidation or winding-up of the
Company, the Company will mail to the holder of this Note a notice specifying
(i) the date or expected date on which any such record is to be taken for the
purpose of such dividend, distribution or right, and stating the amount and
character of such dividend, distribution or right, and (ii) the date or expected
date on which any such reorganization, reclassification, recapitalization,
transfer, consolidation, merger, dissolution, liquidation or winding-up is to
take place and the time, if any such time is to be fixed, as of which the
holders of record of Common Stock shall be entitled to exchange their shares of
Common Stock for securities or other property deliverable upon such
reorganization, reclassification, recapitalization, transfer, consolidation,
merger, dissolution, liquidation or winding-up. Such notice shall be mailed at
least 45 days prior to the date therein specified.


9. Reservation of Stock, etc. The Company will at all times reserve and keep
available, solely for issuance and delivery upon the conversion of this Note,
all shares of Common Stock from time to time issuable upon the conversion of
this Note at the time outstanding. All shares of Common Stock issuable upon the
conversion of this Note shall be duly authorized, and when issued, validly
issued, fully paid and non-assessable with no liability on the part of the
holders thereof.


10. Substitution of Notes.


10.1. Exchange of Notes. Subject to the restrictions referenced at the top of
the first page of this Note concerning, inter alia, the sale, transfer,
encumbrance or other disposition of this Note, upon surrender for exchange of
this Note, properly endorsed, to the Company, the Company at its expense will
issue and deliver to or upon the order of the holder thereof a new Note or Notes
of like tenor, in the name of such holder or as such holder (upon payment by
such holder of any applicable transfer taxes) may direct.
 
 

--------------------------------------------------------------------------------

 


10.2. Replacement of Notes. Upon receipt of evidence reasonably satisfactory to
the Company of the loss, theft, destruction or mutilation of any Note and, in
the case of any such loss, theft or destruction, upon delivery of an indemnity
bond (or, in the sole discretion of the Company, an indemnity agreement
satisfactory to the Company), reasonably satisfactory in form and amount to the
Company or, in the case of any such mutilation, upon surrender and cancellation
of such Note, the Company at its expense will execute and deliver, in lieu
thereof, a new Note of like tenor.


11. Note Agent. The Company may, by written notice to the holder of this Note,
appoint an agent for the purpose of issuing Common Stock upon the conversion of
this Note pursuant to Section 2, exchanging and replacing this Note pursuant to
Section 10, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.


12. Subordination.


(a) The holder of this Note by the holder's acceptance hereof, and each
subsequent holder, by its acceptance of any interest in this Note, agree that
the indebtedness represented hereby shall be subordinate in right of payment to
the prior payment in full of all obligations of the Company in respect of
indebtedness to banks or other lending institutions now existing or hereafter
incurred which may be designated as senior indebtedness by the board of
directors of the Company (hereinafter referred to as "Senior Indebtedness").


(b) In Furtherance of Subordination. No payments of principal or interest may be
made while any event of default exists in respect of any Senior Indebtedness,
and the holder hereof agrees that any payments which would otherwise be made
pursuant hereto shall be applied to the Senior Indebtedness, and any such
payments received by the holder hereof shall be held in trust for the holders of
the Senior Indebtedness until all such events of default have been cured.


(c) Further Assurance. The holder hereof agrees to take any and all further
action and to execute and deliver any further documents that any holder or
holders of Senior Indebtedness may reasonably request in order to preserve and
protect any right or interest granted or intended to be granted hereby.


(d) Convertibility. Nothing herein shall be deemed to restrict the right of
conversion of this Note as elsewhere provided herein.


13. Default. Upon the occurrence and during the continuance of any of the
following conditions or events:


(a) if the Company shall fail or refuse to make any payment of principal hereof
or of interest hereon as and when the same shall become due and payable, which
default shall continue for a period of 10 days or more after written notice to
the Company by the holder hereof; or


(b) it the Company shall default in the due observance or performance of any of
the covenants or conditions contained in this Note which default shall continue
for a period of 10 days or more after written notice to the Company by the
holder hereof; or
 
 

--------------------------------------------------------------------------------

 


(c) if there shall occur an event which constitutes, or, upon the sending of
notice or the passage of time or both, would constitute, a breach or default
under the terms of any agreement or instrument between the Company and any third
party as a result of which the Company is rendered liable for an amount in
excess of $10,000 which is not paid or otherwise satisfied within 90 days of the
final determination of such liability, or giving rights of acceleration or
similar rights (whether or not exercised) against the Company or its property
with respect to any Senior Indebtedness exceeding $10,000 in principal amount;
or


(d) if the Company shall be in default (after the expiration of any applicable
grace periods) in respect of any Senior Indebtedness; or


(e) if the Company shall make a general assignment for the benefit of its
creditors, or shall admit in writing its inability to pay its debts as they
become due, or shall file a voluntary petition in bankruptcy, or shall be
adjudicated a bankrupt or insolvent, or shall file any petition or answer
seeking for itself any reorganization, arrangement, composition, readjustment,
liquidation, dissolution or similar relief under any present or future statute,
law or regulation, or shall file any answer admitting or not contesting the
material allegations of a petition filed against the Company in any such
proceeding, or shall seek or consent to or acquiesce in the appointment of any
trustee, receiver or liquidator of the Company or of all or any substantial part
of the properties of the Company; or


(f) if, within 60 days after the commencement of any action against the Company
seeking any reorganization, arrangement, composition, readjustment, liquidation,
dissolution or similar relief under any present or future statute, law or
regulation, such action shall not have been dismissed or all orders or
proceedings thereunder affecting the operations or the business of the Company
stayed, or if the stay of any such order or proceeding shall thereafter be set
aside, or if, within 60 days after the appointment without the consent or
acquiescence of the Company of any trustee, receiver or liquidator of the
Company or of all or any substantial part of the properties of the Company, such
appointment shall not have been vacated;


then, in each case, the holder of this Note may, by written notice to the
Company, declare this Note to be due and payable, whereupon the principal of
this Note and all interest thereon accrued and unpaid to and including the date
of such declaration, shall forthwith mature and become due and payable without
presentment, demand, protest or other notice, all of which are hereby waived;
provided, however, that in the case of the occurrence of an event described in
paragraphs (e) or (f) of this Section 13, the principal of this Note and all
interest thereon accrued and unpaid to and including the date of such event
shall automatically become immediately due and payable, without presentment,
demand, protest or any notice of any kind, all of which are hereby waived.


14. This Note shall remain in full force and effect and continue to be effective
should any petition be filed by or against the Company for liquidation or
reorganization, should the Company become insolvent or make an assignment for
the benefit of creditors or should a receiver or trustee be appointed for all or
any significant part of the Company's assets, and shall continue to be effective
or be reinstated, as the case may be, if at any time payment and performance of
the Company's obligations hereunder, or any part thereof, is, pursuant to
 
 

--------------------------------------------------------------------------------

 
 
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by the holder hereof, whether as a "voidable preference," "fraudulent
conveyance," or otherwise, all as though such payment or performance had not
been made. In the event that any payment, or any part thereof, is rescinded,
reduced, restored or returned, the Company's obligations hereunder shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.


15. Ownership of Note. Until this Note is transferred on the books of the
Company, the Company may treat the person in whose name this Note is issued as
the absolute owner hereof for all purposes, notwithstanding any notice to the
contrary, except that, if and when this Note is properly assigned in blank, the
Company may (but shall not be obligated to) treat the bearer hereof as the
absolute owner of this Note for all purposes, notwithstanding any notice to the
contrary. This Note, if properly assigned, may be converted by a new holder
without first having a new Note issued.


16. Notices, etc. All notices and other communications from the Company to the
holder of this Note shall be mailed by first class registered or certified mail,
postage prepaid, or sent via Federal Express or similar overnight courier
service, at such address as may have been furnished to the Company in writing by
such holder, or, until an address is so furnished, to and at the address of the
last holder of this Note who has so furnished an address to the Company.


17. Miscellaneous.


(a) This Note shall in all respects be governed by the laws of the State of
Oklahoma applicable to contracts made and to be performed entirely in such
State.


(b) This Note may not be altered or amended, except by a writing duly signed by
the party against whom such alteration or amendment is sought to be enforced.


(c) Any provision of this Note which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or enforceability without invalidating the remaining provisions
hereof, and any such prohibition or unenforceability of such provision in any
jurisdiction shall not affect the validity or enforceability of such provision
in any other jurisdiction.


(d) Any waiver by the holder hereof of any right or remedy hereunder on any one
occasion shall not be construed as a bar to any right or remedy which such
holder would otherwise have had on any future occasion. No failure to exercise
nor any delay in exercising on the part of the holder hereof, any right, power
or privilege hereunder, shall operate as a waiver thereof, nor shall any single
or partial exercise of any right, power or privilege hereunder preclude any
other or future exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies hereunder provided are cumulative and may be
exercised singly or concurrently, and are not exclusive of any rights and
remedies provided by law.
 
 

--------------------------------------------------------------------------------

 


(e) This Note and all obligations of the Company hereunder shall be binding upon
the successors and assigns of the Company, and shall, together with the rights
and remedies of the holder hereunder, inure to the benefit of the holder and its
successors and registered assigns.


(f) The Company hereby waives presentment for payment, demand, notice of
dishonor, notice of protest and protest and diligence in taking any action to
collect amounts due hereunder.


DATED: February 1, 2011


EMPIRE PETROLEUM CORPORATION






By:  /s/ Albert E. Whitehead
Name: /s/ Albert E. Whitehead
Title: Chairman and C.E.O.



 
 

--------------------------------------------------------------------------------

 
